By the Court. —
Warner, J.
The Act of 1845 does not require that notice should be given of th & filing the bill of exceptions in the Clerk’s office ; the Act *60requires that notice of the signing the bill of exceptions, by the Judge of the Superior Court, shall be given to the adverse party, or his counsel, within ten days after the same shall have been done, and shall then be filed in the Clerk’s office, &c. In this case, the bill of exceptions, as appears from the certificate of the Clerk, was filed in his office; but it does not appear that notice of the signing the bill of exceptions was given to the adverse party, as required by the Act. Therefore, let the writ of error be dismissed.